MEMORANDUM***
Joe Earl Rhone III appeals his 171-month sentence following his conviction for conspiracy to commit armed bank robbery in violation of 18 U.S.C. § 371, armed bank robbery in violation of 18 U.S.C. § 2113, and brandishing a firearm during the robbery in violation of 18 U.S.C. § 924(c). Following an explicit retroactive amendment to the Sentencing Guidelines, Defendant was resentenced to 130 months in prison.
Rhone’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no arguable issues for review and seeking to withdraw as counsel of record. We have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and find no issues for review. Accordingly, we GRANT the motion to withdraw as counsel and AFFIRM the conviction.

 phis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.